Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "5" have both been used to designate “central electrode” (see, for example, specification paragraph [0031]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 10, 13-15 are objected to because of the following informalities:   
 	In claim 10, are “a second dielectric portion” (lines 2-3) and “the second dielectric portion” (lines 3-4) completely different portions? If they are different portions, are those different portions showed in the drawings? Should “a second dielectric portion” and “the second dielectric portion” be -- the second insulator --?
 	In claim 13, lines 2-3, should “the one or more holder or holders” be -- the one or more holders -- so as to agree with that of recited previously in claim 1?
 	In claim 14, are “multiple groups of electrodes” (line 1) completely different electrodes or they include a first electrode, a second electrode, and a third electrode? The limitation “each of the plurality of devices is attached to a single or to multiple holders” is vague since one or more holders were recited in claim 1. With such limitation, it appears that there are two holders attached to each other.
 	In claim 15, are “a surface” (line 3), “a sample” (line 3), and “an electrical measurement” (line 8) different from or the same as those recited previously in claim 1?
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillard (EP 1788400).
 	As to claim 1, Hillard discloses, in Figs. 10, a device for electrically measuring surface characteristics of a sample (10), comprising: a first electrode (36c) and a second electrode (36a), distanced apart from each other and configured to be in physical contact with a surface (16) of a sample (10) when the device is placed thereon; a third electrode (36b), at least a portion of which is located in an area between the first electrode (36c) and the second electrode (36a); one or more first insulators (34, see, for example, Fig. 6b) configured to electrically isolate the third electrode (36b) from the first electrode (36c) and the second electrode (36a); a second insulator (40b) configured to electrically isolate the third electrode (36b) from the surface of the sample (10) when the device is placed on said surface (16), and; one or more holders (6) attached to an assembly comprising the first electrode (36c), the second electrode (36a), the third electrode (36b), the first insulator (34), and the second insulator (40b), wherein conductors (38c, 38a, 38b) are incorporated in the one or more holders (6) and are adapted for electrically connecting the first electrode (36c), the second electrode (36a), and the third electrode (36b) individually to a first power source (30) or a first 
 	As to claim 15, as best understood, Hillard discloses, in Fig. 10, a method for measuring surface characteristics of a sample (10), comprising: placing the device of claim 1 on “a surface” (16) of “a sample” (10) so that the first electrode (36c) and the second electrode (36a) and the second insulator (40b) are in physical contact with the surface (16); applying an electric voltage to the first electrode (36c), the second electrode (36a), and the third electrode (36b); and measuring, by “an electrical measurement” (32), one or more surface characteristics of the sample (10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillard (EP 1788400) in view of Witt (U.S.P. 5,136,252).
 	As to claims 3 and 7, Hillard discloses all of the limitations in the claim except for further comprising two additional electrodes placed on either side of the colinear assembly, the two additional electrodes being electrically isolated from the first electrode, the second electrode, and the third electrode, and wherein the one or more holders comprise additional conductors adapted for connecting the additional electrodes individually to a second power source or a second measurement tool. Witt discloses, in Fig. 4, two additional probes (37a, 37b) placed on either side of probes (35, 36), the two additional probes (37a, 37b) being electrically isolated from the probes (35, 36), the two additional probes (37a, 37b) connected to conductors (42a, 42b) formed in a holder (30) and to a power source or a measurement tool (current means). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Hillard by providing the additional probes as taught by Witt in order to engage more surface of the sample to be tested.
 	As to claim 4, Hillard, as modified, discloses the first electrode (36c) and the second electrode (36a) and the two additional electrodes (37a, 37b) are pillar-shaped electrodes arranged in a linear array, and wherein the third electrode (36b) fills a . 
Claim 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillard (EP 1788400).
 	As to claim 11, Hillard discloses all of the limitations in the claim except for three separate holders for holding each of the electrodes. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide separate holders for holding each of the electrodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
 	As to claim 14, as best understood, Hillard discloses all of the limitations in the claim except for a plurality of devices of claim 1, wherein each of the plurality of the device is attached to a single holder or to multiple holders. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide separate devices of claim 1 that attached to a single holder or to multiple holders for testing multiple devices under tested, since it has been held that . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillard (EP 1788400) in view of Noda (U.S.P. 6,529,024).
 	As to claim 10, Hillard discloses all of the limitations in the claim except for the first electrode and the second electrode extend further outward from the single holder than a second dielectric portion, so that the first electrode and the second electrode are adapted to be pushed into the surface in order to realize a physical contact between the second dielectric portion and the surface. Noda discloses, in Fig. 20, a first conductive member (22a) and a second conductive member (23a) extend further outward from a holder than a second dielectric portion (24a). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Hillard by providing the first electrode (36c) and the second electrode (36a) extend further outward than the second dielectric portion as taught by Noda so that the first electrode (36c) and the second electrode (36a) would penetrate the dielectric (14) when present on the topside (16) of the substrate (12).
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Wang et al.	2006/0231754	Telegraph Signal Microscopy Device and
 						Method.
 	Shi		10,067,162		Testing Probe, Semiconductor Testing Fixture
 						and Fabrication Method Thereof.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TANG/Primary Examiner, Art Unit 2867